IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00124-CR

BILLY JOE HARRIS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the 278th District Court
                              Leon County, Texas
                           Trial Court No. CM-11-50


                                     ORDER


      On April 3, 2003, the State filed the "State's Amended Motion to Redact Record of

All Victim's Identifying Information" seeking to redact identifying information of

victims pursuant to Code of Criminal Procedure article 57.02. See TEX. CODE CRIM.

PROC. ANN. art. 57.02.

      In that motion the State seeks to redact any social security numbers of three

victims contained in three exhibits admitted during the trial, numbers 1117, 1134, and

1148. This Court abated this proceeding for the trial court to conduct a hearing to
determine which portions of the record or exhibits should be redacted, if any. After a

hearing conducted by the trial court, the trial court determined that the exhibits should

be redacted to remove social security numbers of the three victims as follows:

        State's Exhibit number 1117 on page 1
        State's Exhibit number 1134 on page 1
        State's Exhibit number 1148 on pages 1 and 15

        The trial court filed findings of fact and conclusions of law that the record should

be redacted prior to the record being sent to Harris.

        The trial court's findings are approved and the State's motion is granted.

Appellate counsel for Harris is hereby ordered to ensure that the social security

numbers of the victims in the exhibits set forth above are redacted from the record prior

to submitting a copy of the record to Harris as required by the procedures set forth in

Anders v. California. Counsel is further ordered to send the redacted record to Harris

within ten (10) days of the date of this Order. Counsel is further ordered to send this

Court proof of delivery to Harris within five (5) days of the date of delivery.

        Harris has filed several motions to extend the time to file his response to

counsel's motion to withdraw. Those motions are granted to the extent that Harris's

response to appellate counsel's motion to withdraw and brief in support is due within

45 days of the date of this order.



                                           PER CURIAM



Harris v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed on June 27, 2013
Do not publish




Harris v. State                           Page 3